                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ALFREDO GONZALEZ,                                  Case No. 16-cv-02294-JST
                                                        Plaintiff,
                                   8
                                                                                           ORDER GRANTING EXTENSION OF
                                                 v.                                        TIME TO FILE OPPOSITION TO
                                   9
                                                                                           SUMMARY JUDGMENT MOTION
                                  10    F. TUVERA, et al.,
                                                                                           Re: ECF No. 59
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Good cause being shown, the deadline for Plaintiff to file his opposition to Defendants’

                                  14   summary judgment motion is CONTINUED to December 10, 2018, pursuant to the parties’

                                  15   stipulation. ECF No. 59. Defendants shall file a reply brief no later than fourteen (14) days after

                                  16   Plaintiff’s opposition is filed.

                                  17           This order terminates ECF No. 59.

                                  18           IT IS SO ORDERED.

                                  19   Dated: October 17, 2018
                                                                                       ______________________________________
                                  20
                                                                                                     JON S. TIGAR
                                  21                                                           United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
